Order filed June 21, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-18-00100-CV
                                 __________

                  IN THE INTEREST OF J.W., A CHILD


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. FM08817


                                    ORDER
      In this accelerated parental-termination appeal, the mother’s court-appointed
trial counsel filed a notice of appeal on the mother’s behalf. The trial court
subsequently granted trial counsel’s motion to withdraw and appointed Brittany
Scaramucci to represent the mother in this appeal. Because Scaramucci has not filed
a docketing statement or a brief, we abate the appeal.
      On April 13, 2018, the clerk of this court directed Scaramucci to file a
docketing statement on or before April 20, 2018. She did not. By letters dated
April 23, April 24, May 7, May 16, and June 1, the clerk of this court notified her
that the docketing statement was past due. As of today, Scaramucci has not filed a
docketing statement as requested.
        Even more notable, however, is Scaramucci’s failure to file an appellate brief.
The brief was originally due on May 14, 2018. On May 16, we notified Scaramucci
that Appellant’s brief was past due and that the delay in filing the brief was a serious
matter.     On this court’s own motion, we extended the deadline and directed
Scaramucci to file the brief on or before May 29. Scaramucci did not comply with
this court’s directive. On June 1, we sent another letter to Scaramucci and again
informed her that the inordinate delay in filing the brief was a serious matter. We
directed Scaramucci “to efile the brief in this cause on or before 5:00 p.m. on
Monday, June 11, 2018.” Scaramucci again ignored this court’s directive.
        The Texas Supreme Court’s opinion in In re P.M., 520 S.W.3d 24 (Tex. 2016),
reflects upon this court’s duties in this appeal. The court in P.M. indicated that this
court should abate an appeal and refer the case to the trial court for the appointment
of new counsel when new counsel is necessary. 520 S.W.3d at 27 n.13. We believe
that this appeal must be abated so that the trial court may determine whether the
mother desires to prosecute this appeal and whether new counsel should be
appointed to represent the mother in this appeal.
        Accordingly, we abate this appeal and remand the cause to the trial court so
that it may determine whether the mother wishes to prosecute this appeal and, if so,
whether new counsel should be appointed in Scaramucci’s stead. The trial court is
directed to conduct a hearing on or before July 11, 2018.1 We note that the mother
need not appear in person at the hearing and that the trial court may permit her to
appear via telephone.            The district clerk is directed to file a supplemental

        1
         We note that this appeal is accelerated, and so far as reasonably possible, this court must ensure
that the appeal is brought to final disposition by October 9, 2018, which is 180 days after the notice of
appeal was filed in this case. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).

                                                    2
clerk’s record in this court containing the trial court’s findings and conclusions and
any order entered by the trial court with respect to the mother’s desire to pursue this
appeal and the appointment of counsel. Additionally, the court reporter is directed
to file a reporter’s record from the hearing. The supplemental clerk’s record and the
supplemental reporter’s record are due for filing on or before July 23, 2018. Upon
the supplemental records being filed, the appeal will be reinstated.
        The appeal is abated.


                                                           PER CURIAM


June 21, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3